DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/11/2022 have been fully considered but they are not persuasive.
On pages 9-10 of the Applicant’s Response, Applicant argues “… Gharasilli does not disclose ‘operating at least one of the front… at a transport speed that is greater than a transport speed threshold’ … Gharasilli does not disclose ‘wherein the desired steering angle… further limiting operation of the articulated steering system in a fixed configuration’ … there is no determination of a transport speed threshold…” and reciting [0056] of the application, in part, “… when the desired steering angle 310 is less than an articulation steering actuation angle 350, the articulated steering system 150 is operated in a fixed configuration that corresponds to the commanded articulation steering angle 330 being zero degrees relative to the vehicle axis VA. There will not be any adjustments of the articulation steering system 150 but only the front steering system 140 is adjusted.” And therefore Gharasalli fails to teach each and every limitation of amended claim 1.
The Examiner respectfully disagrees with the Applicant. The claimed limitation are broader than what Applicant argues and Applicant appears to be arguing unclaimed feature. A transport speed or transport speed threshold is not being defined specifically within the claims and does not appear to have a very clear definition or description in the originally filed disclosure. The limitation is given its BRI of a travel speed and a travel threshold and is addressed in the rejection below accordingly. Applicant is arguing unclaimed feature with regard to the determination of a transport speed threshold. Nowhere in the claim and/or in the specification describe the determination of a transport speed threshold. Further, with regard to Gharasalli fails to teach limiting operation of the articulated steering system in a fixed configuration, where Applicant recited [0056] of the originally filed specification, that the articulation steering angle is commanded to be zero degrees relative to the vehicle axis VA and is not being adjusted but instead only adjusting the front steering system. Gharasalli teaches the same operation of only adjusting the front steering system to meet the desired steering angle and not the articulated steering system (as described in paragraph 0049). Therefore, Gharasalli is limiting the operation of the articulated steering system in a fixed configuration as claimed.
 On pages 10-11 of the Applicant’s Response, Applicant argues the limitation in independent claim 9 that includes “wherein the commanded front axle steering angle is between a front axle steering stop angle and the articulation steering actuation angle, operating the articulated steering system at the articulation steering angle between zero degrees and 1 degree” is not shown or taught in any of the cited references.
The Examiner respectfully disagrees with the Applicant. After more closely examine the now amended claim limitations, due to how similar some of the claimed elements are labeled, such as the articulation steering actuation angle and the articulation steering angle, it caused some difficulty in properly interpreting the claimed features. As further explained in the rejection directed toward claim 9 below, the present claim actually defines that the articulation steering actuation angle may be at zero degrees, which the articulated steering system is operating its angle to be. Therefore, given its BRI, Gharsalli discloses the claimed features, operations and configuration of the vehicle.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the articulation actuation angle" in lines 16 and 18.  There is insufficient antecedent basis for this limitation in the claim, which render the claim indefinite. The Examiner believes that the limitation may be referencing the “Articulation steering actuation angle” in line 12 of the claim and is given such interpretation.
Claim 24 depends on claim 23 and therefore is also indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-9, 12, 14, 15, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gharsalli et al. (US 2008/0208461 A1) and Sharma et al. (US 2015/0259881 A1).
For claim 1, Gharsalli discloses a method for steering a vehicle, the method comprising: operating the vehicle in an automated steering control mode wherein the vehicle includes an articulated steering system, a front axle steering system, a front and rear ground engaging means (Fig. 1, 3), and a controller operatively coupled with the articulated steering system and the front axle steering system (Fig. 1, 3, paragraph 0021, 0022);
operating at least one of the front ground engaging means and the rear ground engaging means at a transport speed (Paragraph 0057, where the vehicle is controlled at a desired velocity in the field using the front and rear wheels); 
wherein the controller is configured to identify a desired path curvature of the vehicle (Abstract, fig. 9, paragraph 0010, 0034, where paths are being generated by the control system), based on the desired path curvature of the vehicle, determine a front axle steering angle of the front axle steering system and command the front axle steering system to operate at the front axle steering angle (Fig. 4, 6, paragraph 0035, where the steering angle of the front axle steering system is determined and controlled based on the generated path and curvature of the generated path); and based on the desired path curvature of the vehicle, determine an articulation steering angle of the articulated steering system and command the articulated steering system to operate at the articulation steering angle (Paragraph 0049, 0051, 0052, where the steering angle of the articulated steering system is determined and controlled based on the desired path curvature of the vehicle).
Gharsalli discloses the vehicle operating the ground engaging means at a transport speed (Paragraph 0057, where the vehicle is controlled at a desired velocity in the field using the front and rear wheels), but does not explicitly disclose the transport speed is greater than a transport speed threshold. However, it would have been obvious for one of ordinary skill in the art, given the limitation its BRI that the transport speed threshold could merely be a speed greater than zero, where the vehicle is in motion. When the vehicle of Gharsalli is moving at a desired velocity, it is operating at a transport speed that is greater than a threshold of the vehicle not at a transport speed or moving. Even so, Sharma in the same field of the art discloses the vehicle system operating at a transport speed that is greater than a threshold of a transport speed threshold (Paragraph 0004, 0006, 0045). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the invention of Gharsalli to operating the engaging means at the transport speed that is greater than a transport speed threshold, taught by Sharma to operate the vehicle with different configurations based on the different vehicle operating status that would improve safety and stability of the vehicle.
Gharsalli further does not explicitly disclose based on the desired path curvature of the vehicle determine a desired steering angle; and wherein the desired steering angle is less than an articulation steering actuation angle, further limiting operation of the articulated steering system in a fixed configuration. However, it would have been obvious for one of ordinary skill in the art Gharslli discloses the desired steering angle for the vehicle to track based on the desired path curvature that tracks the desired path correspond to the desired steering radius for the path (Fig. 3, 6, paragraph 0035, 0036). Further, it would have been obvious for one of ordinary skill in the art that Gharsalli teaches the articulated steering system of the vehicle being maintained to be zero if the desired steering angle is determined to be less than the steering angle capable to be achieved by the front axle steering (Paragraph 0052), the articulated steering system is limited to be operated at a limiting configuration at a fixed/designated angle.

For claim 3, Gharsalli discloses when the desired steering angle is less than the maximum steering angle of the front steerable angle, the articulated steering system is maintained to be zero degree (Paragraph 0051, 0052), but does not specifically disclose operating the articulated steering system in a fixed configuration includes a commanded articulation steering angle being zero degrees relative to a vehicle axis of the vehicle. However, it would have been obvious for one of ordinary skill in the art that Gharsalli teaches the articulated steering system of the vehicle being maintained to be zero (Paragraph 0049), commanded or being controlled by the control system if the desired steering angle is determined to be less than the steering angle capable to be achieved by the front axle steering, the articulated steering system is operated at a limiting configuration at a fixed/designated angle and the steering system is commanded to operate the articulated steering system to be zero degrees relative to a vehicle axis of the vehicle (See paragraph 0052).

For claim 21, Gharsalli discloses when the desired steering angle is less than the maximum steering angle of the front steerable angle, the articulated steering system is maintained to be zero degree in the fixed configuration; and operating the front steering system at the front axle steering angle (Paragraph 0051, 0052, where the desired steering angle is met operating the front axle steering angle and maintain the articulated steering system at zero degree).

For claim 6, Gharsalli discloses determining the steering radius or desired steering angle for the vehicle based on the generated travel path and adjusting the steering angle and the articulation angle, and modifying the steering angle and the articulation angle based on the maximum steering angle capable of the vehicle (Paragraph 0049, 0051, 0052), but does not specifically disclose when the front axle steering angle is equal to a front axle steering stop angle, then operating the front axle steering system in a maximum turning configuration. However, it would have been obvious for one of ordinary skill in the art to operate the front axle steering system or the steering angle at its maximum steerable angle and the desired steering angle exceeds the maximum steerable angle in order to meet the desired steering angle.

For claim 7, Gharsalli discloses determining the steering radius or desired steering angle for the vehicle based on the generated travel path and adjusting the steering angle and the articulation angle, which can be adjusted individually or in combination (Paragraph 0049, 0051, 0052), but does not specifically when the front axle steering angle is between the front axle steering stop angle and the articulation steering actuation angle, operating the articulated steering system at the articulation steering angle greater than zero degrees. However, it would have been obvious for one of ordinary skill in the art to recognize that the adjusting of the steering angle of the front axle limited by its capability and the articulation steering angle can be performed separately and/or in combination including when the desired steering angle is between the front axle steering stop angle and the articulation steering actuation angle, the articulation steering system would have to operate the articulation steering angle to be more than zero degrees in order to meet the desired steering angle generated by the path.

For claim 8, Gharsalli discloses the sum of the front axle steering angle and the articulation steering angle is equal to the desired steering angle (Fig. 3, paragraph 0035, 0036, 0049, 0051, 0052, where the desired steering angle can be achieved by adjusting the front axle steering angle and the articulation steering angle).

For claim 9, Gharsalli discloses a method for steering a vehicle, comprising: operating the vehicle in an automated steering control mode wherein the vehicle includes an articulated steering system, a front axle steering system, and a controller operatively coupled with the articulated steering system and the front axle steering system (Fig. 1, 3, paragraph 0021, 0022), commanding the vehicle to operate at a desired path curvature of the vehicle (Abstract, fig. 9, paragraph 0010, 0034, where paths are being generated by the control system), wherein a desired steering angle is determined from the desired path curvature of the vehicle (Fig. 3, paragraph 0035, where the desired steering angle is based on the desired path curvature of the vehicle), wherein a based on the desired path curvature of the vehicle, determine a front axle steering angle of the front axle steering system and command the front axle steering system to operate at the front axle steering angle (Fig. 4, 6, paragraph 0035, where the steering angle of the front axle steering system is determined and controlled based on the generated path and curvature of the generated path); and based on the desired path curvature of the vehicle, determine an articulation steering angle of the articulated steering system and command the articulated steering system to operate at the articulation steering angle (Paragraph 0049, 0051, 0052, where the steering angle of the articulated steering system is determined and controlled based on the desired path curvature of the vehicle).
Gharsalli discloses when the desired steering angle is less than the maximum steering angle of the front steerable angle, the articulated steering system is maintained the articulation steering angle to be zero degree (Paragraph 0051, 0052), but does not specifically disclose while the desired steering angle is greater than an articulation steering actuation angle, the operating the articulated steering system includes the articulation steering angle being at least equal to the articulation steering actuation angle; wherein the commanded front axle steering angle is between a front axle steering stop angle and the articulation steering actuation angle, operating the articulated steering system at the articulation steering angle between zero degrees and 1 degree. However, it would have been obvious for one of ordinary skill in the art that it is almost inherent that Gharsalli discloses the claimed limitations. It is because the recited “the articulation steering actuation angle” is quite broad, that the articulated steering system operates the articulation steering angle to be at least equal to the articulation steering actuation angle, and the articulated steering system operate at the articulation steering angle that is between zero degrees and 1 degree. Given its BRI to the limitation, the articulation steering actuation angle is defined to being at least equal to an angle between zero degrees and 1 degree, which includes zero degree. Gharsalli discloses when the desired steering angle is less than the maximum steering angle of the front steerable angle, the articulated steering system maintains the articulation steering angle to be zero degree, as discussed above. Therefore, the commanded front axle steering angle would be between a front axle steering stop angle, which is the maximum steering angle, and the articulation steering actuation angle being operated at zero degree. Gharsalli teaches the claimed limitations as discussed.

For claim 12, Gharsalli discloses the vehicle includes front and rear ground engaging means (Fig. 1, 3); and operating at least one of the front ground engaging means and the rear ground engaging means at a transport speed (Paragraph 0057, where the vehicle is controlled at a desired velocity in the field using the front and rear wheels), but does not specifically disclose the operating speed is between a field speed threshold and a transport speed threshold. However, it would have been obvious for one of ordinary skill in the art under KSR rationale to try and operate the vehicle between two speed thresholds under a speed range within a finite number of speed ranges capable to be operated by the vehicle to meet a desire traveling speed. (MPEP 2141 III)

For claim 14, Gharsalli discloses determining the steering radius or desired steering angle for the vehicle based on the generated travel path and adjusting the steering angle and the articulation angle, and modifying the steering angle and the articulation angle based on the maximum steering angle capable of the vehicle (Paragraph 0049, 0051, 0052), but does not specifically disclose when the front axle steering angle is equal to a front axle steering stop angle, then operating the front axle steering system in a maximum turning configuration. However, it would have been obvious for one of ordinary skill in the art to operate the front axle steering system or the steering angle at its maximum steerable angle and the desired steering angle exceeds the maximum steerable angle in order to meet the desired steering angle.

For claim 15, Gharsalli discloses determining the steering radius or desired steering angle for the vehicle based on the generated travel path and adjusting the steering angle and the articulation angle, which can be adjusted individually or in combination (Paragraph 0049, 0051, 0052), but does not specifically when the front axle steering angle is between the front axle steering stop angle and the articulation steering actuation angle, operating the articulated steering system at the articulation steering angle greater than zero degrees. However, it would have been obvious for one of ordinary skill in the art to recognize that the adjusting of the steering angle of the front axle limited by its capability and the articulation steering angle can be performed separately and/or in combination including when the desired steering angle is between the front axle steering stop angle and the articulation steering actuation angle, the articulation steering system would have to operate the articulation steering angle to be more than zero degrees in order to meet the desired steering angle generated by the path.

Allowable Subject Matter
Claims 23 and 24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(US 2013/0192919 A1) Subert et al. discloses an articulation control system controlling the steering of the vehicle to track path generated.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sze-Hon Kong whose telephone number is (571)270-1503. The examiner can normally be reached 9 AM-5 PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SZE-HON KONG/Primary Examiner, Art Unit 3661